Case 2:13-cv-04416-AB-FFM Document 130 Filed 04/22/21 Page 1iof1 Page ID #:1976

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 13-04416-AB-FFMx Date: April 22, 2021

 

Title: Gerardo Gonzalez et al. v. Immigration and Customs Enforcement et al.

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] Order Denying Plaintiffs’ Motion for Compliance
and Limited Discovery as Moot (Dkt. No. 104)

In light of the Ninth Circuit’s decision reversing and vacating this Court’s
Judgment’ and both permanent injunctions therein, Plaintiffs’ Motion for
Compliance and Limited Discovery (Dkt. No. 104) is DENIED as MOOT. See
Gerardo Gonzalez v. U.S. Immigration and Customs Enforcement, 975 F.3d 788
(9th Cir. 2020).

IT IS SO ORDERED.

 

Judgment, Roy et al. v. Los Angeles County Sheriff’s Department et al., CV 12-
09012-AB (FFMx), Dkt. No. 574 (filed February 4, 2020).

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
